UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6839



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ALOYSIUS WAYNE STANLEY HALL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CR-99-162, CA-02-1698-4-2)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aloysius Wayne Stanley Hall, Appellant Pro Se.    Alfred William
Walker Bethea, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aloysius Wayne Stanley Hall seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000), and a subsequent order denying his motion for

reconsideration.   An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).      A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).    A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,      ,

S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001).

     We have independently reviewed the record and conclude that

Hall has not made the requisite showing.     Accordingly, we deny a

certificate of appealability and dismiss the appeal.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             DISMISSED


                                  2